MORROW, P. J.
The conviction is for simple assault; penalty assessed at a fine of $5.
The record is void of a statement of facts and bills of exception. No irregularity has been perceived in the procedure. Complaints of the insufficiency of the evidence and rulings of the court upon the admission or rejection of evidence are not available on appeal, in the absence of a statement showing the evidence .that was before the court, either by bills of exception or statement of facts.
The judgment is affirmed.